Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1. This a Final Office Action in response to applicant’s amendment filed on August 10, 2021. At this time, claims 1, 4-5, 8-12, 14-15, 17 and 19 have been amended. Claims 21-22 have been added, Claims 6 and 13 have been cancelled. Therefore, claims 1-5, 7-12 and 14-22 are pending and addressed below. 
                                               Response to Amendments 
2. Applicant's amendment to the independent  claims 1, 8 and 15 are sufficient to overcome the 35 U.S.C 101 Rejection set forth in the previous office action. 
Applicant’s amendment to claims 1, 6, 8, 13, 15 and 19 are sufficient to overcome the claims objections set forth in the previous office action.
Applicant’s amendment to claims 4, 11 and 17 are sufficient to overcome the claims objections set forth in the previous office action.
As to Claims  1-5, 7-12 and 14-22, Applicants’ amendment of independent Claims 1, 8, and 15   with newly added feature  “dermining a likelihood that the file is a polyglot file by analyzing the file using at least two of a format specification analysis of the file, a data structure decomposition of the file, a program language estimation to determine a program language that was used to write at least part of the file, and a sandboxed test of at least a portion of the file; “ [Claims 1-5, 7-12 and 14-22  ] has necessitated a new ground(s) of rejection in this Office action.  Therefore, Applicants’ arguments filed on 08/10/2021 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.   

                                           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 8-12, and 15-18, 21-22 are rejected under 35 U.S.C 103 as being unpatentable  over Wardle, US pat.No 9838418 ( IDS submitted, 6/29/ 2020) in view of   SWIERC US pat.No 20200026511. 

Claims 1, 8 and 15.  The combination of Wardle and SWIERC discloses a method (See abstract; determine whether a file is likely to be malware-free or include malware) comprising: identifying a file; (See Col 3, lines 14-20; 
receive a first file from a viewer program that is executing on the client computer, wherein the first file is a mixed content file( i.e., a polyglot file) comprising a combination of both executable instructions and data in one or more formats, and/or one more data sets stored in one or more other formats )
determining a polyglotness score for the file, wherein the polyglotness score corresponds to the likelihood that the file is a polyglot file; (See  Col  3, lines 61-67 and col 4, col 1-4; determining that a malware detection server computer is configured to determine whether the mixed content file is formatted according to the particular specification; before processing the mixed content file, sending the mixed content file to a malware detection server computer, wherein the malware detection server computer is configured to determine whether the mixed content file is formatted according to the particular specification, and in response, perform one or more first malware test of a plurality of malware tests to determine whether the mixed content file is likely to include malware; receiving, from the malware detection server computer, a result indicating whether the mixed content file is likely to include malware. See also col 4, lines 55-61; The server computer may add the score of each satisfied test to determine a total score for the file.)
and analyzing the file for a presence of malware when the polyglotness score satisfies a threshold. (See  Col  4, lines 62-67 and col 5, line 1; the server computer may determine whether the file is likely to be malware-free or include malware based on the total score. For example, if the total score is 
Wardle does not appear to explicitly disclose         dermining a likelihood that the file is a polyglot file by analyzing the file using at least two of a format specification analysis of the file, a data structure decomposition of the file, a program language estimation to determine a program language that was used to write at least part of the file, and a sandboxed test of at least a portion of the file; 
However, SWIERC discloses dermining a likelihood that the file is a polyglot file by analyzing the file using at least two of a format specification analysis of the file, a data structure decomposition of the file, a program language estimation to determine a 
program language that was used to write at least part of the file, and a sandboxed test of at least a portion of the file; (See SWIERC, [0032]; the processor 16 may determine based on a first file type of the one or more source code files 36 included in the first set 34 that the one or more source code files 36 of the first set 34 are written in a first programming language. Additionally, the processor 16 may be configured to determine the second set 44 based at least in part on one or more respective file extensions of the one or more source code files. For example, the processor 16 may determine that documentation files with the ".html" extension and documentation files the “.npg” extension) 
Wardle and WIERC are analogous art because they are from the same field of endeavor which is file system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wardle with the teaching of  WIERC to include file analysis because it would have allowed to determine whether a file is mixed.2. The combination of Wardle and SWIERC discloses the method of claim 1, wherein the polyglotness score is based on a presence of anomalies to data structures of the file. (See  col 4 , lines  19-20; detect one or more features in the file, and determine whether the file is likely to include malware.)
10. As to claim 10, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3  above.     11. As to claim 11, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4  above.      

16. As to claim 16, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2  above.         
17.  As to claim 17, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4  above.  
18.  As to claim 18, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5  above.  

Claims 5, 19 is rejected under 35 U.S.C 103 as being unpatentable over Wardle, US pat.No 9838418 ( IDS submitted, 6/29/ 2020) in view of  SWIERC, US pat.No 20200026511  in view of Rostamabadi, US pat.No 20170250997. 

5. The combination of Wardle and SWIERC does not appear to explicitly disclose the method of claim 1, wherein strings identified in the file are executed in a sandbox and the polyglotness score is based on a presence of an executable string from the strings identified in the file.
However, Rostamabadi discloses wherein strings identified in the file are executed in a sandbox and the polyglotness score is based on a presence of an executable string from the strings identified in the file. (See [0065] )
Wardle and SWIERC   are analogous art because they are from the same field of endeavor which is file management. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wardle and SWIERC  with the teaching of Rostamabadi  to include the sandbox  because it would have allowed the system to  run untrusted program.
 


However, Rostamabadi discloses wherein strings identified in the file are executed in a sandbox to determine the presence of the executable string in the file. (See [0065] )
Wardle and SWIERC   are analogous art because they are from the same field of endeavor which is file management. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wardle and SWIERC  with the teaching of Rostamabadi  to include the sandbox  because it would have allowed the system to  run untrusted program.
 
Claims 7, 14 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Wardle, US pat.No 9838418 (IDS submitted, 6/29/ 2020) in view of  SWIERC, US pat.No 20200026511   in  further view of Reimer, US pat.No 20170154050.  

7. the combination of Wardle and SWIERC  does not appear to explicitly disclose the method of claim 1, wherein the polyglotness score is based on a presence of a temporal file within the file. 
However, Reimer discloses wherein the polyglotness score is based on a presence of a temporal file within the file. (See [0062])
Wardle, SWIERC and Reimer are analogous art because they are from the same field of endeavor which is file management. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wardle with the teaching of Reimer to include a temporary file because it would have allowed the system to determine infected files within a plurality of files.

14. As to claim 14, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.  

.  

Claim 21 is  rejected under 35 U.S.C 103 as being unpatentable  over Wardle, US pat.No 9838418 ( IDS submitted, 6/29/ 2020) in view of   SWIERC US pat.No 20200026511 in further view of  Upton, US pat.No 9372881. 

21. the combination of  Wardle and  SWIERC does not disclose the method of Claim 1, wherein the format specification analysis includes a data structure analysis of the file and matching identified data structures to known file specifications. 
However, Upton discloses wherein the format specification analysis includes a data structure analysis of the file and matching identified data structures to known file specifications. (See Upton, Fig 4)
Wardle, SWIERC and Upton are analogous art because they are from the same field of endeavor which is file system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wardle and SWIERC with the teaching of Upton to include the comparison because it would have allowed to determine whether or not a file is mixed.
Claim 22 is  rejected under 35 U.S.C 103 as being unpatentable  over Wardle, US pat.No 9838418 ( IDS submitted, 6/29/ 2020) in view of   SWIERC US pat.No 20200026511 in further view of  Massimino, US pat.No 20130259292. 
22. the combination of  Wardle and  SWIERC does not disclose  the method of Claim 1, wherein the data structure decomposition of the file includes identifying elements of the file based on known file specification elements including at least one of a start of file marker, an end of file marker, a global and local color palette, a cross-reference table, and quantization and Huffman tables. 
However, Massimino discloses wherein the data structure decomposition of the file includes identifying elements of the file based on known file specification elements including at least one of a start of file 
Wardle, SWIERC and  Massimino are analogous art because they are from the same field of endeavor which is file system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wardle and SWIERC with the teaching of  Massimino to include the Huffman tables  because it would have allowed to determine the specification parameter of the file. 
                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang, US pat.No 20150106157, par [0024]
Fisher, US pat.No 20050034121, par [0044]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 10/14/2021
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438